Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACT6ON
Responsive to communication entered 05/28/2021.
Priority
This application, filed 06/24/2019, Pub. No. US 2019/0324024 A1, published 10/24/2019, is a continuation of PCT/EP2017/083572, filed 07/05/2018, Pub. No. WO 2018/122043, which claims foreign priority to EP 16206944.7, filed 12/27/2016, and EP 17184142.2, filed 07/31/2017.
Status of Claims
Claims 1-6 and 8 are currently pending.  Claims 1-14 have been originally filed.  Claims 2-5 and 8 have been amended, and Claims 7 and 9-14 have been cancelled, as set forth in the Preliminary Amendment filed 06/24/2019.  Claims 1-6 and 8 have been subject to election/restriction requirement mailed 04/02/2021.  Claims 5, 6 and 8 are withdrawn from further consideration.  Claims 1-4 are examined.
Election/Restriction
Applicant's election, with traverse, of Group I, Claims 1-4, drawn to a monoclonal antibody, and the compound of Formula III as the species (a), in the reply filed on 05/28/2021 is acknowledged.  
Of the elected Group I, Applicant identifies Claims 1-4 as encompassing the elected species.  Because Applicant did not distinctly and specifically point out the without traverse (MPEP § 818.01(a)).  
Applicant’s traversal of the restriction requirement between Groups I-III is on the grounds that

    PNG
    media_image1.png
    276
    1076
    media_image1.png
    Greyscale



Applicant’s argument has been fully considered but is not found persuasive, because, as indicated in the Office Action mailed 04/02/2021, the antibodies of Group I, the methods of Group II and the kits of Group III are not coextensive in their claimed scope, and therefore examination all of them would require additional search and other patentability considerations and so constitute an undue burden.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement between Groups I-III in the reply filed on 05/28/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2019 and 08/13/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: improper Markush format.  The claim recites “Z is selected from a hapten not containing a biotin moiety and a polypeptide.”  It is noted that claim is not indefinite because it is clear what Applicant intends to include in a Markush grouping.  However, Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-4, as recited in independent Claim 1, are drawn to:

    PNG
    media_image2.png
    321
    828
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    407
    770
    media_image3.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession:
“For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021. Where the process has actually been used to produce the product, the written description requirement for a product-by-process claim is clearly satisfied; however, the requirement may not be satisfied where it is not clear that the acts set forth in the specification can be performed, or that the product is produced by that process. Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 (“A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated.” (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”  Emphasis added.


Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show Applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 
124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
(1)	Scope of the invention/Level of skill and knowledge in the art/predictability in the art:
The instant claims cover an enormous genus of monoclonal antibodies, which specifically bind the compounds of generic Formula I, which formula covers a practically unlimited set of 1’-N biotin derivatives and 1’-N biotin conjugates with haptens and polypeptides, and which monoclonal antibodies also bind biotin.  
The level of skill in the art is high.  In particular, methods for making and/or screening antibodies with desired binding properties were well known in the art at the time of the invention.  At the same time, it was not within the skill of the art to predict which antibody structure would provide selective binding to the compounds of generic Formula I and biotin.  With respect to the invention of antibodies, which is generally recognized as an unpredictable art, disclosing one or even a few species will not provide adequate written description of a genus which embraces widely variant species because antibody structure is highly variable.  As evidenced, for example, by Lloyd et al., “Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens,” Protein Engineering, Design & Selection,” 2009, vol. 22, No 3, pp. 159-168, on average, about 120 different antibodies in a library can bind to a given antigen.  
(2)	Partial structure/disclosure of drawings/physical and/or chemical properties and functional characteristics:
The instant specification is limited to the following functional characterization of the produced monoclonal antibodies:

    PNG
    media_image4.png
    535
    954
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    611
    955
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    610
    855
    media_image6.png
    Greyscale



However, neither structural characterization by sequencing of heavy (VH) and light (VL) chain variable regions and/or the corresponding complementarity determining regions (6 CDRs), nor information regarding biological deposits of cell lines producing those monoclonal antibodies are provided.  
(3)	Method of making the claimed invention/actual reduction to practice:
As above, the instant specification is limited to the functional characterization of monoclonal antibodies produced against antigen conjugate KLH-SUB-Beta-Ala-Biotin:

    PNG
    media_image7.png
    209
    578
    media_image7.png
    Greyscale
, n = 500.


As evidenced, for example, by Lloyd et al., the possible structural variations of monoclonal antibodies raised against any particular antigen are many.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a representative number of species within the scope of the genus of structural features common to the members of the genus.  Here, Applicant does not adequately describe representative antibodies to reflect the structural diversity of the claimed genus of monoclonal antibodies because sequences or any other structural characteristics of the monoclonal antibodies listed in Tables 3-6 are not disclosed.  In fact, those monoclonal antibodies represent an undecipherable “black box” beyond understanding to one of skill in the art because neither sequence data nor publicly available deposits are provided by Applicant.  Moreover, the antibody claims recite a genus based on functionality rather than structure.  In AbbVie, the Federal Circuit emphasizes that ”functionally defined claims can meet the written description requirement” but only ”if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date”:  

    PNG
    media_image8.png
    800
    946
    media_image8.png
    Greyscale

Emphasis added.

The patents at issue in AbbVie, U.S. Patent Numbers 6,914,128 (‘128 patent) and 7,504,485 (‘485 patent), were directed to a class of fully humanized antibodies designed to bind to and neutralize Interlukin-12 (IL-12), a signaling protein secreted by the human body that, if overproduced, can lead to psoriasis and rheumatoid arthritis.  AbbVie claimed the binding and neutralizing characteristics of the antibody, not the structural composition of the antibody itself.  Claim 29 of the ‘128 patent, which was treated as representative, claimed the following: “A neutralizing isolated human antibody, or antigen-binding portion thereof that binds to human IL-12 and disassociates from human IL-12 with a koff rate constant of 1×10-2 s-1 or less, as determined by surface plasmon resonance.”  Id. at 1292.  In its disclosure, AbbVie listed more than 300 different variations of antibodies that achieved the desired koff rate.  That said, all 300 of the disclosed antibodies variations were derived from the antibody Joe-9 and thus all shared the same structural makeup: VH3 heavy chains and Lambda Light chains.  The differences between each of the 300 disclosed antibodies were only minor changes to the CDR sequences of the Joe-9-based antibodies.  Id. at 1291.  Notably, although AbbVie disclosed these 300 variations, AbbVie chose not to disclose any structural features or characteristics that were common to the members of the claimed antibody genus.  Despite AbbVie’s contentions that 300 disclosed antibodies were sufficiently representative, the Federal Circuit affirmed the district court’s denial of AbbVie’s motion for JMOL, holding that substantial evidence supported the jury’s verdict of invalidity for lack of adequate written description.  The court explained that “the jury heard ample evidence that AbbVie’s patents only describe one type of structurally similar antibodies and that those antibodies are not representative of the full variety or scope of the genus.”  Id. at 1300.  Here, given lack of any structural characteristics of the produced monoclonal antibodies, Applicant clearly did not satisfy the written description standard set forth by AbbVie for the functionally defined antibody genus claims.
In conclusion, given the fact that binding ability of the antibodies is unique and unpredictable, it is the Examiner's position that the instant specification fails to provide adequate written description and clear guidance for the antibody, which as claimed, because functional terminology, such as antibody specificity, is not sufficient in the absence of a correlation between structure and function described in the specification or established in the art.  
Therefore, Claims 1-4 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.


Applicant is reminded that, according to MPEP 2402 “The Deposit Rules” and 37 CFR 1.801, biological material deposit may satisfy the written description requirement:
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002) (deposit may satisfy the written description requirement); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO).  Emphasis added.


Furthermore, according to 37 CFR 1.804: “(a) Whenever a biological material is specifically identified in an application for patent as filed, an original deposit thereof may be made at any time before filing the application for patent or, subject to §1.809, during pendency of the application for patent.” “(b) When the original deposit is made after the effective filing date of an application for patent, the applicant must promptly submit a statement from a person in a position to corroborate the fact, stating that the biological material which is deposited is a biological material specifically identified in the application as filed.” 
Examiner's Comment Regarding Requirement for Deposit of Biological Material: Applicant is required to provide a statement that the antibody clones are deposited under the Budapest Treaty in compliance with the criteria set forth in 37 CFR §§ 1.801-1.809. If the deposits were made under the Budapest Treaty Applicant should make the additional statement required by 37 CFR 1.808: (1) Access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Director to be entitled thereto under § 1.14 and 35 U.S.C. 122 , and (2) Subject to paragraph (b) of this section, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: (a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; (b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent; (c) the deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; (d) the deposits were viable at the time of deposit; and, (e) the deposits will be replaced if they should become non-viable.
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Indyk et al., "Biotin content of paediatric formulae, early lactation milk and seasonal bovine milk powders by biosensor immunoassay," Internatl. Dairy J., 2014, vol. 35, no. 1, pp. 25-31 (IDS submitted 09/03/2019).
Indyk et al., throughout the publication and, for example, at page 26, Materials and methods, column 2, and page 28, teach commercially available biotin-specific monoclonal antibodies:

    PNG
    media_image9.png
    272
    752
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    120
    734
    media_image10.png
    Greyscale
  Emphasis added.



    PNG
    media_image11.png
    722
    735
    media_image11.png
    Greyscale



Indyk et al. do not expressly teach the cross-reactivity with the compound of Formula I recited in Claim 1 and/or a binding affinity recited in Claims 2-4.  However, in the absence of evidence to the contrary, it is reasonable to assume that the monoclonal antibodies, taught by Indyk et al., may recognize the common epitopes present in biotin, biotin immobilized by covalent coupling of its NHS-activated valeric acid carboxylate terminal group to an amine-modified carboxymethyldextran sensor surface, and the compound of Formula I.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the monoclonal antibodies of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed antibodies.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the monoclonal antibodies of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dakshinamurti et al., "Production and characterization of a monoclonal antibody to biotin," Biochem J., 1986, vol. 237, No 2, pp. 477–482 (IDS submitted 09/03/2019).
Dakshinamurti et al., throughout the publication and, for example, in Abstract and Fig. 1, teach that a monoclonal antibody prepared by using biotin linked to keyhole limpet haemocyanin (KLH) as the antigen was effective in binding biotin, haptenic biotin and biocytin.

    PNG
    media_image12.png
    191
    362
    media_image12.png
    Greyscale



Dakshinamurti et al. do not expressly teach the cross-reactivity with the compound of Formula I recited in Claim 1 and/or a binding affinity recited in Claims 2-4.  However, in the absence of evidence to the contrary, it is reasonable to assume that the monoclonal antibody, taught by Dakshinamurti et al., may recognize the common epitopes present in biotin, haptenic biotin, biocytin and the compound of Formula I.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the monoclonal antibodies of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed antibodies.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the monoclonal antibodies of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bagçi et al., " Monoclonal anti-biotin antibodies simulate avidin in the recognition of biotin," FEBS Lett., 1993, vol. 322, No 1, pp. 47-50.
Bagçi et al., throughout the publication and, for example, at page 47, right column, 2nd paragraph, teach preparation of an anti-biotin monoclonal antibody that bind biotin with a relatively high affinity (KA ~ 109 M-1).
Bagçi et al. do not expressly teach the cross-reactivity with the compound of Formula I recited in Claim 1 and/or a binding affinity recited in Claims 2-4.  However, in the absence of evidence to the contrary, it is reasonable to assume that the monoclonal antibody, taught by Bagçi et al., may recognize the common epitopes present in biotin and the compound of Formula I.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the monoclonal antibodies of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed antibodies.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the monoclonal antibodies of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Newman et al., US Patent 6,869,606, issued 03/22/2005.
Newman et al., throughout the patent and, for example, in Col. 25, line 24 through Col. 26, line 33, teach production of biotin-specific monoclonal antibodies.  Newman et al. do not expressly teach the cross-reactivity with the compound of Formula I recited in Claim 1 and/or a binding affinity recited in Claims 2-4.  However, in the absence of evidence to the contrary, it is reasonable to assume that the monoclonal antibody, taught by Newman et al., may recognize the common epitopes present in biotin and the compound of Formula I.  Under MPEP § 2112 a rejection under 35 U.S.C. 102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.  The Examiner cannot determine whether or not the monoclonal antibodies of the reference implicitly or inherently possess properties which anticipate or render obvious the claimed antibodies.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between the monoclonal antibodies of the prior art and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon Applicant to present such factual evidence.  See e.g. In re Best (195 
USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dakshinamurti et al., "Production and characterization of a monoclonal antibody to biotin," Biochem J., 1986, vol. 237, No 2, pp. 477–482 (IDS submitted 09/03/2019); in view of Kharrat et al., US 2004/0138446, published 07/15/2004; Huber et al., US Patent 5,198,537, issued 03/30/1993; and Goodrow et al., “Strategies for Immunoassay Hapten Design,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 9, pp. 119–139.

As indicated in the 102 rejection above, Dakshinamurti et al., throughout the publication and, for example, in Abstract and Fig. 1, teach that a monoclonal antibody prepared by using biotin linked to keyhole limpet haemocyanin (KLH) as the antigen was effective in binding biotin, haptenic biotin and biocytin.  At page 477, right column, last paragraph, Dakshinamurti et al. teach that biotin was covalently attached to KLH by reaction of activated biotin (N-hydroxysuccinimidobiotin) with KLH.

    PNG
    media_image13.png
    192
    286
    media_image13.png
    Greyscale
 N-hydroxysuccinimidobiotin


Dakshinamurti et al. do not teach 1’-N biotin conjugates with KLH, such as the antigen conjugate KLH-SUB-Beta-Ala-Biotin used for generation of monoclonal antibodies in the instant specification:

    PNG
    media_image7.png
    209
    578
    media_image7.png
    Greyscale
, n = 500.



Kharrat et al., throughout the publication and, for example, in Abstract and paragraphs [0010]-[0024], teach the biotin derivatives substituted in the 1'-position and their use as vectors, in particular for implementing methods for detecting interactions between biological compounds, and in pharmaceutical compositions:

    PNG
    media_image14.png
    707
    503
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    72
    491
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    560
    1017
    media_image16.png
    Greyscale

Emphasis added.


With regard to the elected species (a), although Kharrat et al. do not specifically teach R1 to be digoxigenin, as evidenced by Huber et al., digoxigenin conjugates are well-known in the art.
Goodrow et al., throughout the publication, and, for example, in Abstract, teach strategies for the production of compound or class selective antibodies as follows:
“Immunoassay performance is a function of the affinity and selectivity of the antibody.  The immunizing hapten should represent a near perfect mimic of the target molecule in structure, electronic and hydrophobic properties.  These haptens are tethered with an antigenically inert handle distal to the determinant group(s) and do not mask or alter any functional group.  Optimal hapten design criteria are based on extending an existing carbon chain, or replacing a C-H moiety of the target molecule with a CH2 chain terminated by a functional group for conjugation to proteins.  Careful selection of immunizing hapten can lead to the production of compound or class selective antibodies.  A multiple hapten approach, based on handle location, length, and composition, results in assays with sub-ppb levels of detection and improved selectivity.  Examination of cross-reactivity data of the haptens led to the identification of the best coating/enzyme-labeled haptens for improved heterologous assays.”  Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the biotin derivatives substituted in the 1'-position of general formula (I), wherein R1 is a protein, taught by Kharrat et al., for eliciting monoclonal antibodies.
One of ordinary skill in the art would have been motivated to have made and used the biotin derivatives substituted in the 1'-position of general formula (I), wherein R1 is a protein, taught by Kharrat et al., for eliciting monoclonal antibodies, because it would be desirable to generate a monoclonal antibody that binds to a portion of biotin other than the portion to which the Dakshinamurti et al.’s monoclonal antibody binds and which antibody may be useful for specific binding of the biotin derivatives substituted in the 1'-position in the course of their use as vectors, in particular for implementing methods for detecting interactions between biological compounds, and in pharmaceutical compositions. 
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the biotin derivatives substituted in the 1'-position of general formula (I), wherein R1 is a protein, taught by Kharrat et al., for eliciting monoclonal antibodies that bind to a portion of biotin other than the portion to which the Dakshinamurti et al.’s monoclonal antibody binds, because, as taught by Goodrow et al., haptens are tethered with an antigenically inert handle distal to the determinant group(s) and do not mask or alter any functional group.  The Examiner further notes that, in the absence of evidence to the contrary, the antibody binding specificities recited in Claims 1-4 are expected, because the antibodies are raised against the immunogens of the similar chemical structures.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-6 and 8 of copending Application No. 16/450,181 (the ‘181 application), Pub. No. Pub. No. U.S. 2019/0324025 A1, published 10/24/2019.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘181 application claims: 

    PNG
    media_image17.png
    422
    834
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    578
    841
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    464
    828
    media_image19.png
    Greyscale




    PNG
    media_image20.png
    84
    899
    media_image20.png
    Greyscale




    PNG
    media_image21.png
    838
    651
    media_image21.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-7 of copending Application No. 16/450,186 (the ‘186 application), Pub. No. Pub. No. U.S. 2019/0309091 A1, published 10/10/2019.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘186 application claims: 

    PNG
    media_image22.png
    739
    659
    media_image22.png
    Greyscale




    PNG
    media_image23.png
    386
    828
    media_image23.png
    Greyscale




    PNG
    media_image24.png
    65
    856
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    33
    124
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    313
    728
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    27
    854
    media_image27.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Strongin et al., US Patent 6,242,610, issued 06/05/2001 teach functionalization at the 1'-N of biotin:

    PNG
    media_image28.png
    300
    475
    media_image28.png
    Greyscale




    PNG
    media_image29.png
    367
    904
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    31
    93
    media_image30.png
    Greyscale




Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641